STERNBERG, Judge,
dissenting.
If the only issue concerning the negligence of the driver of the King Soopers truck was his actions after the Volkswagen pulled in front of him, I would agree with the majority opinion that we would be required to affirm the judgment. However, in this appeal, the plaintiffs do not urge reversal on that basis. Rather, they assert that, by the unopposed evidence presented, the driver of the King Soopers truck was negligent as a matter of law because of his conduct occurring before any sudden emergency arose. I agree and therefore respectfully dissent.
This heavy, large tractor-trailer rig was being driven at 45 miles per hour through several inches of slush. It was being driven with brakes the driver knew to be defective. The brakes of this truck were wet, and thus, even less able to control the rig. Such actions, as a matter of law, were negligent, in my view.
The truck driver knew that even though his speed was less than the posted limit, under the road conditions his speed was not reasonable because he could not stop the vehicle within any reasonable distance. This conduct is exacerbated when consideration is given to the truck driver’s testimony that he knew the brakes were wet, that certain automatic features involved in the braking system were not operative, and that therefore he could not apply full pressure to the brakes. Only by feathering or modulating them could he avoid the risk of going out of control. Not only did this evidence show negligence as a matter of law, but also it should have precluded the giving of the “sudden emergency” instruction because the truck driver was not placed in a position of peril through no fault of his own.
This defendant being negligent as a matter of law and there being no question but that the plaintiffs were not in any way negligent, the cause should be remanded with directions to enter judgment in favor of the plaintiffs against defendant Dillon Companies, Inc.
I would grant the petition for rehearing.